J-S19026-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

DAVID GLENN WILLIAMS

                            Appellant                   No. 2338 EDA 2014


             Appeal from the Judgment of Sentence June 30, 2014
                in the Court of Common Pleas of Monroe County
              Criminal Division at No(s): CP-45-CR-0002487-2013


BEFORE: STABILE, J., JENKINS, J., and MUSMANNO, J.

MEMORANDUM BY JENKINS, J.:                               FILED APRIL 21, 2015

        David Glenn Williams (“Appellant”) appeals from the judgment of

sentence entered in the Monroe County Court of Common Pleas following his

guilty plea conviction for child pornography.1 We affirm.

        In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case.       See Trial Court Opinion, dated

October 14, 2014 (“Trial Court Opinion”), pp. 1-4. Therefore, we have no

reason to restate them.

        Appellant raises the following issues for our review:

        I.    WHETHER SUFFICIENT EVIDENCE WAS PRESENTED TO
              SUPPORT [SEXUALLY VIOLENT PREDATOR (“SVP”)]
              CLASSIFICATION OF APPELLANT WHERE APPELLANT HAD
              A HISTORY OF VIEWING CHILD PORNOGRAPHY, HAD ONE
____________________________________________


1
    18 Pa.C.S. § 6312(d).
J-S19026-15


              PRIOR CONVICTION FOR STATUTORY SEXUAL ASSAULT
              AND NO HISTORY OF FAILED TREATMENT?

      II.     WHETHER THE COURT ERRED AND ABUSED ITS
              DISCRETION IN CLASSIFYING APPELLANT AS AN SVP
              WHERE IT DID NOT INDICATE ITS REASONS, WHERE
              THERE WAS A LACK OF EVIDENCE IN SUPPORT OF THE
              STATUTORY FACTORS?

Appellant’s Brief, p. 5.

      Our     review    of   Appellant’s   SVP   status   implicates   the   following

principles:

      The determination of a defendant’s SVP status may only be
      made following an assessment by the Board and hearing before
      the trial court. In order to affirm an SVP designation, we, as a
      reviewing court, must be able to conclude that the fact-finder
      found clear and convincing evidence that the individual is a
      sexually violent predator.

      As with any sufficiency of the evidence claim, we view all
      evidence and reasonable inferences therefrom in the light most
      favorable to the Commonwealth. We will reverse a trial court’s
      determination of SVP status only if the Commonwealth has not
      presented clear and convincing evidence that each element of
      the statute has been satisfied.

Commonwealth v. Fuentes, 991 A.2d 935, 941-42 (Pa.Super.2010).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Jonathan

Mark, we conclude Appellant’s issues merit no relief. The trial court opinion

comprehensively        discusses   and     properly   disposes   of    the   questions

presented.     (See Trial Court Opinion, pp. 4-8) (finding Commonwealth

proved Appellant was an SVP with clear and convincing evidence, including

the uncontradicted assessment of the Sexual Offenders Assessment Board’s


                                           -2-
J-S19026-15



counselor and evaluator, which considered all relevant factors listed in 42

Pa.C.S. § 9799.24, including Appellant’s personal and criminal history and

diagnosis of other specified paraphilic disorder, in determining Appellant’s

SVP status). Accordingly, we affirm on the basis of the trial court’s opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/21/2015




                                     -3-